United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1624
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Bobby Lynn Springston

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                           Submitted: September 23, 2013
                              Filed: October 16, 2013
                                   [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       In 2009, Bobby Lynn Springston was charged with violating 18 U.S.C. § 2250
by failing to register as a sex offender pursuant to the Sex Offender Registration and
Notification Act (SORNA). Springston moved to dismiss the indictment arguing that
SORNA violated the non-delegation doctrine. The district court1 denied the motion.
Springston appealed. This court affirmed the conviction. United States v. Springston,
650 F.3d 1153, 1157 (8th Cir. 2011). The decision in Reynolds v. United States, 132
S. Ct. 975, 984 (2012) necessitated a remand for consideration of the non-delegation
issue. United States v. Springston, 480 Fed. Appx. 860, 861 (8th Cir. 2012). The
district court denied the motion to dismiss, upholding SORNA’s constitutionality.

       On appeal, Springston again asserts that 42 U.S.C. § 16913(d) violates the non-
delegation doctrine. While this appeal was pending, this court upheld the delegation
in 42 U.S.C. § 16913(d) because Congress set forth an intelligible principle guiding
the Attorney General’s exercise of authority. United States v. Kuehl, 706 F.3d 917,
920 (8th Cir. 2013). See Mistretta v. United States, 488 U.S. 361, 372 (1989)
(Congress may delegate legislative authority to another body, provided a legislative
act sets an intelligible principle for the exercise of the granted authority to which the
authorized body must conform). The Kuehl case resolves Springston’s appeal.

      The judgment of the district court is affirmed.
                     ______________________________




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                          -2-